                                                                               FILED
                     IN THE UNITED STATES DISTRICT COURT ^■^AT)GUSUa"d^V^^
                    FOR THE SOUTHERN DISTRICT OF GEORGI® 19 JAN 15 AH 9: 3*4

                                  DUBLIN DIVISION
                                                                    CLERK
                                                                        SO.OISTkjr'GA.
FREDERICK D. GREEN,

             Plaintiff,

      V.                                               CV 318-040


JAMES BLAIR and JAMAL
FOREMAN, Lieutenant,

             Defendants.




                                       ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES Plaintiffs motion forJJX-^jtl^rction. (Doc. no. 24.)

       SO ORDERED this                of January, 2019, at Augusta, Georgia.




                                          UNITED STATES DISTRICT JUDGE
